MEMORANDUM **
Marlon R. Lee appeals from the district court’s denial of his motion to reduce his 120-month sentence pursuant to 18 U.S.C. § 3582(c)(2).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Lee’s counsel has filed a brief stating there are no arguable grounds for relief, along with a motion to withdraw as counsel of record. Appellant filed a pro se supplemental brief, and the government did not file an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Counsel’s motion to withdraw is GRANTED, and the district court’s order is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.